UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 27, 2017 Spotlight Innovation Inc. (Exact name of registrant as specified in its charter) Nevada 000-52542 98 0518266 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11147 Aurora Avenue Aurora Business Park, Building 3 Urbandale, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (515) 274 9087 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12) ¨ Pre commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d 2(b)) ¨ Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January 27, 2017, Spotlight Innovation Inc. (the “Company”) entered into a second Exclusive License Agreement (the “License Agreement”) with Florida State University Research Foundation to commercialize certain compounds that may have therapeutic potential for treating viral infections, including Zika virus infection. The Company will file a copy of the License Agreement with its Annual Report on Form 10-K for the year ended December 31, 2016 in redacted form subject to an application for confidential treatment the Company is making with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPOTLIGHT INNOVATION INC. Dated: January 31, 2017 By: /s/ John Krohn John Krohn President and Chief Operating Officer 3
